Exhibit SURGE GLOBAL COMPLETES DRILLING WYOMING WELL AND ACQUIRES ADDITIONAL INTEREST SOLANA BEACH, Calif., December 12, 2008 (GLOBE NEWSWIRE) Surge Global Energy, Inc. (SRGG.OB)is pleased toannounce that Surge Energy Resources, Inc., a wholly owned subsidiary, concluded drilling operations in the Qualmay #12-42, a 7,227 foot well drilled in Park County, Wyoming and completion of the well was deemed advisable. Both Surge and the Operator of the well were pleased with the logging results which indicated approximately 30 feet of productive sands in both the Mid-Frontier and Peay zones, with several additional sands also deemed productive in uphole pay zones. The Qualmay #12-42 well was drilled to the total anticipated depth and completion operations including two fracture stimulation procedures are expected to be concluded within the next four weeks at which time the well is expected to be placed into production andprojected total reserves and production levels will be obtainable at that time. Based on the favorable logging results, Surge Energy Resources entered into an amended participation agreement with Delaphin Energy Resources III, LLC to acquire an additional 10% interest in the drilling and completion of the Qualmay 12-42 well on the same terms as the initial interest.Surge Energy Resources will accordingly increase its working interest from 25% to a 35% in all income until payout at which time Surge’s working interest will be reduced to 21% for the life of the well. Also acquired in the original and amended agreement are future rights to participate on three to five additional wells on 520 acres of adjoining land. Estimated drilling costs and completion costs for the additional 10% working interest in the Qualmay #12-42 well are estimated at $167,000, which Surge will fund using existing cash on hand. Drilling operations in Surge’s Crane County, Texas well also reached their intended depth and logging of the well indicated that insufficient producable hydrocarbons were located to merit completion and the Company is re-evaluating its operations in this area ABOUT SURGE GLOBAL ENERGY, INC. Surge is engaged in the acquisition of crude oil and natural gas properties in the United States and Canada. Surge also seeks investment in developing oil and natural gas projects and companies engaged in alternative fuel technologies. Surge is committed to the creation of a diversified portfolio of oil and natural gas producing properties. Surge will maximize shareholder value by targeting low and medium risk projects that create meaningful reserves, production and cash flow.
